Citation Nr: 1528605	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disability, to include mild L3-4 and L4-5 discogenic disease with associated anterior spondylosis.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1969 to December 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A videoconference hearing in front of the undersigned Veterans Law Judge was held in March 2015.  A transcript of the hearing has been associated with the electronic claim file.

The Board has reviewed the Veteran's electronic file in the Virtual VA and Veteran's Benefit Management System and has considered all of the records contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for a disability of the bilateral knees, hypertension and the low back.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

At the videoconference hearing the Veteran testified that he had been receiving treatment at the Florence VA Medical Center since leaving service in December 1971.  He also testified that he had a medical appointment for his claimed disabilities in April 2015, after the hearing.  A review of the paper and electronic claim file shows that VA treatment records from July 2010 to July 2013 and from September 2013 to March 2014 have been associated with the file.  However, there is no indication that the RO attempted to obtain any records for the time prior to July 2010.  Moreover, there are now outstanding records after March 2014 that are relevant to the claim.  On remand, the RO should obtain all outstanding VA treatment records.   

Moreover, at the hearing the Veteran testified that while on active duty, he had been placed on profile due to his claimed back disability.  A review of the file shows that only a portion of the service personnel records have been associated with the claim file.  On remand, the entire service personnel record should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records for the Veteran from the Florence VA Medical Center from December 1971 to July 2010, and from March 2014 to the present.  Any efforts to obtain the identified records should be clearly noted in the claim file.  If no records are available a negative response is requested.

2. After completing any additional development deemed necessary based on evidence obtained upon completion of the requested development above, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




